DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the physical quantity" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant meant “a physical condition” as recited in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs, Irving A.  et al.(United States Patent Publication # US 20030132734; hereinafter Gibbs) in Górecki Krzysztof et al.(Polish Patent Publication # PL 225429, translation provided by the examiner; hereinafter Górecki).

Regarding claim 1, Gibbs teaches a method (abstract discloses a method) comprising: 
providing a sensor configured to sense a physical condition (par.33 teaches temperature sensor sensing temperature as the physical condition), 
connecting a direct voltage source to the sensor (fig.3 teach direct voltage source connected to sensor #80; par.32 teaches direct current which equals direct voltage), 
connecting a current regulator between the direct voltage source and the sensor (par. 31 and fig.3 discloses current regulator 56 between Voltage source #42 and sensors 80 and 58), and
Gibbs fails to teach connecting a voltmeter in parallel with the sensor to determine a voltage indicative of the physical condition sensed by the sensor.
Górecki does teach connecting a voltmeter in parallel (Abstract teaches parallel connection to voltmeter) with the sensor to determine a voltage indicative of the physical condition sensed by the sensor (voltmeters measure/determine voltage by design).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Gibbs to include the teachings
of Górecki; which would provide a known method for the measurement of thermal resistance carried out in two stages as disclosed by Górecki(par.50).

          Regarding claim 5, Gibbs in view of Górecki teach the method according to claim 4, wherein the physical quantity is a temperature or an acceleration (Gibbs par.17 teaches a temperature).


             Regarding claim 6, Gibbs teaches a device for measuring at least one physical quantity (abstract teaches the RTD assembly as a device; abstract teaches temperature as physical quantity measured), comprising: 
   a direct voltage source (fig.3 teach voltage source 42 connected to sensor #80; par.32 teaches direct current(DC) which equals direct voltage), 
   a measuring sensor coupled to the voltage source (fig.3 teach voltage source 42 connected to sensor #80), the measuring sensor being configured to measure a physical quantity (par.33 teaches temperature sensor sensing temperature as the physical quantity), 
   a current regulator connected between the direct voltage source and the measuring sensor (par. 31 and fig.3 discloses current regulator 56 between Voltage source #42 and sensors 80 and 58), and
     Gibbs fails to teach a voltmeter connected in parallel with the measuring sensor, wherein a voltage detected by the voltmeter is indicative of the measured quantity.

        Górecki does teach a voltmeter connected in parallel (Abstract teaches parallel connection to voltmeter) with the measuring sensor, wherein a voltage detected by the voltmeter is indicative of the measured quantity (voltmeters measure/determine voltage by design).
 It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Gibbs to include the teachings
of Górecki; which would provide a known method for the measurement of thermal resistance carried out in two stages as disclosed by Górecki(par.50).

Gibbs in view of Górecki teach the device according to claim 9, wherein the physical quantity is a temperature or an acceleration (Gibbs par.17 teaches a temperature).

         Regarding claim 11, Gibbs in view of Górecki teach an integrated circuit (Górecki par.42 teaches an integrated circuit) comprising a measuring device according to claim 6 (Gibbs par.33 teaches a sensor which is a measuring device).

Claim 2, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs, Irving A.  et al. (United States Patent Publication # US 20030132734; hereinafter Gibbs) in view of Górecki Krzysztof et al.(Polish Patent Publication # PL 225429, translation provided by the examiner; hereinafter Górecki) further in view of GILBERT DOUGLAS J et al. (WO 2012/135683; hereinafter Gilbert).
Regarding claim 2, Gibbs in view of Górecki teach the method according to claim 1, wherein the voltage is indicative of a temperature (Gibbs par.17 teaches a temperature) when the sensor comprises a resistance temperature detector (Gibbs par.17 teaches a resistance temperature detector).
Gibbs in view of Górecki fail to teach the voltage is indicative of an acceleration when the sensor comprises an accelerometer.
Gilbert does teach wherein the voltage is indicative of an acceleration (par.951 teaches an acceleration) when the sensor comprises an accelerometer (par.951 teaches an accelerometer).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Gibbs in view of Górecki to include the teachings of Gilbert; which would provide an improved embodiment for extremely Gilbert (par.955).

Regarding claim 7, Gibbs in view of Górecki teach the device according to claim 6, wherein the voltage is indicative of a temperature (Gibbs par.17 teaches a temperature) when the measuring sensor comprises a resistance temperature detector (Gibbs par.17 teaches a resistance temperature detector).
Gibbs in view of Górecki fail to teach the voltage is indicative of an acceleration when the sensor comprises an accelerometer.
Gilbert does teach wherein the voltage is indicative of an acceleration (par.951 teaches an acceleration) when the measuring sensor comprises an accelerometer (par.951 teaches an accelerometer).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Gibbs in view of Górecki to include the teachings of Gilbert; which would provide an improved embodiment for extremely low resistance materials whose characteristics can be determined by the indicative voltage as disclosed by Gilbert (par.955).

             Regarding Claim 12, Gibbs teaches a circuit (par.30 teaches a circuit) comprising: 
   a DC voltage source (fig.3 teach direct voltage source connected to sensor #80; par.32 teaches direct current which equals direct voltage) having an input and an output (par.31 and fig.3 teaches inputs and output at the nodes of the signals and element; fig.3 shows voltage source #42 outputting a signal to temperature sensor which means it has outputting means; fig.3 also shows voltage source receiving signal from regulator #56 meaning it has input means), the voltage source being (par.31 teaches producing voltage; voltage sources provide voltage by design) output signal from the output, 
   a current regulator (par. 31 and fig.3 discloses current regulator 56) having an input and an output (par.31 and fig.3 teaches inputs and output at the nodes of the signals and element; fig.3 shows current regulator #56 outputting a signal to voltage source #42 which means it has outputting means; fig.3 also shows current regulator #56 receiving signal from control logic #62 meaning it has input means), the current regulator input being configured to receive (fig.3 shows current regulator #56 receiving a signal) the voltage output signal and the current regulator being configured to produce a current output signal (par.31 and fig.3 teach providing a current output signal) from the current regulator output, 
   a sensor having a first connection and a second connection (fig.3 shows sensor 80 receiving and outputting, meaning it has an input connection and an output connection;), the first connection being configured to receive (fig.3 shows sensor 80 receiving signal) the current output signal from the current regulator, and the second connection being connected to the input of the DC voltage source (fig.3 shows sensor connected to voltage source through control logic and regulator 56;),
         and the detected voltage is indicative of a temperature (Gibbs par.17 teaches a temperature) when the sensor is a resistance temperature detector (Gibbs par.17 teaches a resistance temperature detector).
          Gibbs fails to teach a voltmeter connected to the first connection and the second connection and configured to detect a voltage across the sensor, wherein the detected voltage is indicative of an acceleration when the sensor is an accelerometer.
            
Górecki does teach a voltmeter (Abstract teaches a voltmeter) connected to the first connection and the second connection and configured to detect a voltage across the sensor (voltmeters measure/determine voltage by design).
Gibbs in view of Górecki fail to teach wherein the detected voltage is indicative of an acceleration when the sensor is an accelerometer.
Gilbert does teach wherein the detected voltage is indicative of an acceleration (par.951 teaches an acceleration) when the sensor is an accelerometer and (par.951 teaches an accelerometer).

It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Gibbs in view of Górecki to include the teachings of Gilbert; which would provide an improved embodiment for extremely low resistance materials whose characteristics can be determined by the indicative voltage as disclosed by Gilbert (par.955).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art does not teach or suggest, in combination with the rest
of the limitation of claim 3,
             “….wherein the current regulator has a precision tolerance of less than or equal to 0.2%.”



of the limitation of claim 4,
             “….wherein the current regulator has a precision tolerance of less than or equal to 0.2%.”
               Claim 5 would also be allowable due to its dependence on 4.

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest
of the limitation of claim 8,
             “….wherein the current regulator has a precision tolerance of less than or equal to 0.2%.”

Regarding claim 9, the prior art does not teach or suggest, in combination with the rest
of the limitation of claim 9,
             “….wherein the current regulator has a precision tolerance of less than or equal to 0.2%.”
              Claim 10 would also be allowable due to its dependence on 9.
                
Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
United States Patent #US 3695112 is an electrically operated temperature sensing assembly comprising a temperature sensor, a power supply, and a voltmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858